DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 11/5/2021. Claims 1-16 are pending in the application. Claims 1-5 and 8 were amended, and new claims 10-17 were added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 were filed before close of prosecution.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected  under  35  U.S.C. 103 as being unpatentable over  Suter et al. (WO94/22325) .
Claim 1 is directed to a mixed meat composition. The open-ended transitional phrase “comprising” does not preclude the presence of  a bovine source and a poultry source, each comprising protein and fat. 
Suter et al. (Table 1) discloses a mixed (synonymous with hybrid)  meat product as claimed in claim 1, comprising a combination of protein from a poultry source .  The meat sources as above generally contain blood which is a source of hemoglobin. Furthermore, the claim recites wherein “a source of heme iron” is selected from a specified listing, not precluding heme iron from multiple sources. 
Claims 1-3, 5-7, 9, 12-15 and 17,  are rejected under 35 USC 103 as being unpatentable over Crider et al. (US20040043133 A1) in view of  Fraser et al. (WO 2014/110532 A2) cited by the applicant in an IDS.
Regarding claims 1, 5 and 12-14, Crider [0038] [0039] discloses a meat product made by combining  beef, poultry protein (from ground leghorns), vegetable protein,  and beef fat to make a beef-like hybrid meat product. A seasoning may be added [0039]. The open-ended transitional phrase “comprising” in the claim does not preclude the presence of  a bovine source and a poultry source, each comprising protein and fat.  Crider does not disclose adding a source of heme iron as claimed. Beef is a known source of heme iron. Fraser however discloses that consumable food products that are animal or non-animal based (e.g., plant) food products, or combinations of an animal and non-animal based food product can be modified to obtain a food product having a cooked flavor and/or aroma profile that is more like beef, by including leghemoglobin or recombinant heme or other heme protein. As both Crider and Fraser are directed to producing extended/hybrid meat products, it would have been obvious to one of ordinary skill in the art to modify a lowered beef content product in  in Crider with   an added heme protein as disclosed in Fraser to produce a more beef-like hybrid product, 
Regarding claims 2,3, 6 and 7, Crider discloses that the ratio between
the beef component and the  leghorn component may range from a 1: 1 ratio to a 6:1 ratio, [0047] which encompasses the claimed ratios, in an extended product.   One would optimize a ratio of fat from the poultry source to the fat from the bovine source to obtain a desired flavor profile in a hybrid product, as the bovine fat provides beef flavor. One would reduce the beef content and add leghorn protein  to obtain a hybrid product resembling a conventional beef based product in nutritional  and organoleptic properties, at a reduced cost.
Regarding claim 9, in the example in [0038], whole leghorns are ground prior to being mixed with beef and beef fat.  One would adopt a suitable sequence for mixing to obtain a uniform product, typically adding the fat component to mixed meat, to enable uniform distribution of fat in the meat.
Regarding claim 15, Crider discloses a ground meat product (for example see [0041]).
Claims 1-3, 5-7, 9, 12-15 and 17,  are therefore prima facie obvious in view of the art.
Claims  4,8, 10 and 16 are rejected under 35 USC 103 as being unpatentable over Crider in view of Fraser as applied to claim 1 above, and further in view of Cross et al. (Food Nutr Sci. 2012 July 1; 3(7): 905–913), cited by the applicant in an IDS.
Crider and Fraser do not specifically disclose a heme iron content for a hybrid meat product as claimed. However, Cross in reviewing the heme iron content of  beef products, discloses levels of heme iron content  (8-10 mcg/g) and total iron content (about 1.4 - 2.5 mg/100g) in cooked beef products which fall within the claimed ranges. As modified Crider is directed to a meat hybrid product having beef flavor, it would have been obvious to one of ordinary skill in the art to optimize compositions experimentally to obtain the flavor of beef in meat products, with a reasonable expectation of success. Fraser recognizes heme iron content as a result effective variable in beef flavor development in cooked meat.
Claims 1-16 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
Regarding applicant’s request for an interview, an interview after applicant has  reviewed the new grounds of rejection, would be more helpful in advancing prosecution, as the original rejection is moot in view of amended claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793